              Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 1 of 24




 1   BLEICHMAR FONTI & AULD LLP
     Peter E. Borkon (Bar No. 212596)
 2   pborkon@bfalaw.com
     555 12th Street, Suite 1600
 3
     Oakland, California 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5
     BLEICHMAR FONTI & AULD LLP
 6   Javier Bleichmar (pro hac vice)
     jbleichmar@bfalaw.com
 7
     Joseph A. Fonti (pro hac vice)
 8   jfonti@bfalaw.com
     7 Times Square, 27th Floor
 9   New York, New York 10036
     Tel: (212) 789-1340
10   Fax: (212) 205-3960
11
     Counsel for Class Representative
12   the Police Retirement System of St. Louis
     and Class Counsel
13

14                                   UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA

16
     THE POLICE RETIREMENT SYSTEM OF Case No. 3:19-cv-04744-WHA
17   ST. LOUIS, Individually and On Behalf of All
     Others Similarly Situated,                   CLASS ACTION
18
                      Plaintiff,                                CLASS REPRESENTATIVE’S NOTICE
19           v.                                                 OF MOTION AND MOTION FOR
20                                                              PRELIMINARY APPROVAL OF
     GRANITE CONSTRUCTION                                       PROPOSED CLASS ACTION
21   INCORPORATED, JAMES H. ROBERTS,                            SETTLEMENT AND MEMORANDUM
     JIGISHA DESAI, and LAUREL J.                               OF POINTS AND AUTHORITIES IN
22   KRZEMINSKI,                                                SUPPORT THEREOF
23
                      Defendants.                               Date: June 10, 2021
24                                                              Time: 8:00 a.m.
                                                                Dept.: Courtroom 12, 19th Floor
25                                                              Judge: Honorable William Alsup

26

27

28
      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
              Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 2 of 24




 1                                                 TABLE OF CONTENTS

 2   NOTICE OF MOTION AND MOTION ....................................................................................1
 3   STATEMENT OF THE ISSUES TO BE DECIDED.................................................................1
 4
     MEMORANDUM OF POINTS AND AUTHORITIES ............................................................2
 5
     I.      PRELIMINARY STATEMENT ....................................................................................2
 6
     II.     RELEVANT BACKGROUND ......................................................................................4
 7
                History of the Litigation ..............................................................................................4
 8
                The Parties’ Mediation Efforts ....................................................................................7
 9
                The Proposed Settlement .............................................................................................8
10
                The Proposed Settlement Schedule............................................................................10
11

12   III.    THE PROPOSED SETTLEMENT MERITS PRELIMINARY APPROVAL ............11

13              Applicable Legal Standards .......................................................................................11

14              The Settlement is the Product of Serious, Arms-Length Negotiations Supervised
                by Magistrate Judge Spero. ........................................................................................12
15
                The Settlement was Informed and Reached Only After Extensive Investigation
16              and Discovery ............................................................................................................12
17              The Settlement is Substantively Fair .........................................................................13
18
                The Proposed Plan of Allocation is Fair, Reasonable, and Adequate .......................15
19
                The Proposed Notice Plan Satisfies Rule 23(e), Due Process, and the PSLRA ........17
20
                Attorneys’ Fees, Litigation Expenses, and Administration Expenses .......................19
21
     IV.     CONCLUSION .............................................................................................................19
22

23

24

25

26

27

28    CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE
                                                      NO. 3:19-CV-04744-WHA
                                                                         i
                Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 3 of 24


 1                                                  TABLE OF AUTHORITIES

 2   CASES

 3   Ching v. Siemens Indus., Inc.,
       No. C 11-4838 MEJ, 2013 WL 6200190 (N.D. Cal. Nov. 27, 2013) ................................. 17, 18
 4
     Class Plaintiffs v. Seattle, 955 F.2d 1268 (9th Cir. 1992) ............................................................ 11
 5
     Hart v. Colvin,
 6     No. 15-CV-00623-JST, 2016 WL 6611002 (N.D. Cal. Nov. 9, 2016) ..................................... 11
 7   Hesse v. Sprint Corp., 598 F.3d 581 (9th Cir. 2010) .................................................................. 3, 9
 8
     In re Diamond Foods, Inc.,
 9      No. C 11-05386 WHA, 2013 WL 5400539 (N.D. Cal. Sept. 26, 2013) ................................... 14

10   In re HP Sec. Litig.,
        No. 3:12-cv-05980-CRB, 2015 WL 4477936 (N.D. Cal. July 20, 2015) ................................. 18
11
     In re Lendingclub Sec. Litig.,
12      No. 16-cv-2627-WHA, 2018 WL 1367336 (N.D. Cal. March 16, 2018)..................... 11, 12, 14
13
     In re Portal Software, Inc. Sec. Litig.,
14      No. C-03-5138 VRW, 2007 WL 1991529 (N.D. Cal. June 30, 2007) ..................................... 12

15   In re Zynga Inc. Sec. Litig.,
        No. 12-CV-04007-JSC, 2015 WL 6471171 (N.D. Cal. Oct. 27, 2015).................................... 14
16
     Lane v. Facebook, Inc., 696 F.3d 811 (9th Cir. 2012) .................................................................. 17
17
     Linney v. Cellular Alaska P’ship,
18     No. C-96-3008 DLJ, 1997 WL 450064 (N.D. Cal. July 18, 1997) .......................................... 12
19
     Omnicare, Inc. v. Laborers District Council Constr. Indus. Pension Fund,
20    575 U.S. 175 (2015) .................................................................................................................. 15

21   Satchell v. Fed. Express Corp.,
       No. 03-cv-2659, 2007 WL 1114010 (N.D. Cal. Apr. 13, 2007) ............................................... 12
22
     Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003) ................................................................. 2, 11
23
     Thomas v. Magnachip Semiconductor Corp.,
24     No. 14-CV-01160-JST, 2016 WL 3879193 (N.D. Cal. July 18, 2016) .................................... 14
25
     Vataj v. Johnson, et al.,
26     No. 19-CV-06996-HSG, 2021 WL 1550478 (N.D. Cal. Apr. 20, 2021).................................. 15

27   Vinh Nguyen v. Radient Pharms. Corp.,
       No. 11-cv-00406, 2014 WL 1802293 (C.D. Cal. May 6, 2014) ......................................... 15, 17
28

       CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                           3:19-CV-04744-WHA
                                                                            i
                Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 4 of 24


 1   STATUTES

 2   15 U.S.C. 78j................................................................................................................................... 4

 3   15 U.S.C. 78t................................................................................................................................... 4

 4
     RULES
 5
     Fed. R. Civ. P. 23 ................................................................................................................... passim
 6
     Fed. R. Civ. P. 30 ............................................................................................................................ 6
 7
     Fed. R. Civ. P. 33 ............................................................................................................................ 6
 8
     Fed. R. Civ. P. 34 ............................................................................................................................ 6
 9
     Fed. R. Civ. P. 45 ............................................................................................................................ 6
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                           3:19-CV-04744-WHA
                                                                               ii
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 5 of 24


 1                                       NOTICE OF MOTION AND MOTION

 2              PLEASE TAKE NOTICE THAT on June 10, 2021, at 8:00 a.m., or as soon thereafter as

 3   this matter may be heard, before The Honorable William Alsup, United States District Court for

 4   the Northern District of California, Courtroom 12, 19th Floor, 450 Golden Gate Avenue, San

 5   Francisco, the Class Representative, the Police Retirement System of St. Louis (“St. Louis” or

 6   “Class Representative”), on behalf of itself and the Class, by and through Class Counsel, shall and

 7   hereby does, respectfully move this Court for an entry of an Order, pursuant to Federal Rule of

 8   Civil Procedure 23, in the above-captioned action (the “Action”): (1) granting preliminary

 9   approval of a settlement in the amount of $129 million to resolve the Action (the “Settlement”);

10   (2) approving the form and substance of the proposed Notice of Pendency and Proposed Settlement

11   of Class Action (“Notice”), the Summary Notice (“Summary Notice”), and the Proof of Claim and

12   Release form (“Proof of Claim”), the methods of disseminating notice to the Class, and the

13   selection of Epiq Class Action and Claims Solutions, Inc. as Claims Administrator; (3) setting

14   deadlines for Class Members to exercise their rights in connection with the proposed Settlement;

15   and (iv) scheduling a hearing date for final approval of the Settlement and Plan of Allocation and

16   application(s) for attorneys’ fees and expenses (“Settlement Hearing”).1

17              This Motion is based on the Memorandum of Points and Authorities below, the Stipulation

18   and exhibits thereto, filed herewith as Exhibit 1,2 the Declaration of Mark Lawson, the Declaration

19   of Jessie Mahn, and the papers and pleadings filed in this action.

20                               STATEMENT OF THE ISSUES TO BE DECIDED

21              The issues to be decided on this Motion are:

22              1. Whether the proposed $129 million Settlement on the terms and conditions set forth in

23   the Stipulation warrants preliminary approval;

24

25
     1
       Capitalized terms shall have the same meaning as set forth in the Class Action Stipulation of
26   Settlement dated April 29, 2021 (the “Stipulation”). Unless otherwise noted, all emphasis is
27   added and all internal citations and quotation marks are omitted.
     2
       The attachments to the Stipulation include: the Proposed Order Preliminarily Approving
28   Settlement and Providing for Notice (Exhibit A); the proposed Notice (Exhibit A-1); the proposed
     Proof of Claim (Exhibit A-2); the proposed Summary Notice (Exhibit A-3); and the proposed
     Judgment (Exhibit B).
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                     1
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 6 of 24


 1           2. Whether the Court should approve the form and substance of the proposed Notice,

 2   Proof of Claim, and Summary Notice attached as Exhibits A1 through A3 to the Stipulation, as

 3   well as the manner and timing of notifying the Class of the Settlement (the “Notice Plan”) and the

 4   selection of Epiq Class Action and Claims Solutions, Inc. as Claims Administrator; and

 5           3. Whether the Court should schedule a Settlement Hearing to determine whether the

 6   Settlement and Plan of Allocation should be finally approved, and whether applications for

 7   attorneys’ fees and expenses should be approved.

 8                          MEMORANDUM OF POINTS AND AUTHORITIES

 9                                    I.     PRELIMINARY STATEMENT

10           The Class Representative presents to the Court an extraordinary outcome on behalf of the

11   Class: a recovery of $129 million in cash to resolve all claims against the Defendants in this

12   securities class action. This recovery is the result of hard-fought litigation, extensive discovery,

13   and a good-faith, arms-length mediation process overseen at every turn by Chief Magistrate Judge

14   Joseph C. Spero. The terms of the Settlement are set forth in the attached Stipulation (attached

15   hereto as Exhibit 1) and represent a significant benefit to the Class. The Class Representative

16   therefore respectfully requests that the Court grant preliminary approval of the Settlement.

17           At this preliminary approval stage, the Court must determine whether the settlement is

18   “fundamentally fair, adequate, and reasonable” under Rule 23(e). Staton v. Boeing Co., 327 F.3d

19   938, 959 (9th Cir. 2003). There can be no doubt that it is. The $129 million recovery represents

20   a significant benefit for the Class. To put it into context, $129 million represents 21-30% of

21   estimated total damages, a percentage that exceeds by nearly 400% the average recovery of Section

22   10(b) cases between 2011 and 2020 and many recent class action settlements in this District.

23           What is more, the resolution was well-informed and reached only after the Class

24   Representative engaged in over 18 months of litigation and nearly completed discovery – including

25   conducting an extensive investigation, drafting a robust amended complaint that alleged new

26   factual grounds of liability, defeating a motion to dismiss, obtaining class certification, reviewing

27   and analyzing nearly 2 million pages of documents, taking three depositions, preparing to take a

28   dozen more by the end of May 2021, resolving numerous discovery disputes and litigating one

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  2
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 7 of 24


 1   such dispute before the Court, and filing a focused motion for partial summary judgment. It was

 2   based on this record that the Class Representative made a well-informed assessment of the

 3   strengths and weaknesses of the case.

 4           The Class Representative applied that assessment in a serious, lengthy, and arms-length

 5   mediation over the course of three days under the auspices of Judge Spero, whose involvement

 6   was extensive and critical to the ultimate resolution. Judge Spero and the parties participated in

 7   three mediation sessions in March and April 2021 totaling nearly 20 hours. The sessions were

 8   attended by the Class Representative’s Executive Director (who had authority to settle), the

 9   Defendants, and the Defendants’ director and officer liability insurers. Prior to the first session,

10   the parties submitted briefs and exhibits. During each session, and even in between sessions, Judge

11   Spero remained actively involved in assessing the factual and legal issues involved in the case,

12   and responding to the parties’ respective arguments and positions. Ultimately, with a well-

13   developed factual record and the benefit of the parties’ arguments, Judge Spero made a settlement

14   recommendation, which was accepted by the parties.

15           As a condition of Judge Spero’s settlement proposal, and in exchange for payment of the

16   Settlement Amount, the Class Representative and the Class granted the Defendants and their

17   related parties with releases that, in summary, cover all claims related to the purchase or sale of

18   Granite common stock during the Class Period and that relate either to the facts alleged in the

19   complaint or to alleged violations of the securities laws.

20           To be clear, and as explained more fully below, Judge Spero’s proposal included a release

21   by Class Members of claims under the Securities Act of 1933 that are currently pending in

22   California state court. The proposed Plan of Allocation provides the Securities Act of 1933 claims

23   with a substantial premium compared to the Exchange Act of 1934 claims, as explained in more

24   detail further below. In addition to being brought by Class Members in this litigation, those claims

25   are also predicated on underlying facts that are identical to those at issue here, and thus the release

26   is appropriate under Ninth Circuit precedent. See Hesse v. Sprint Corp., 598 F.3d 581, 590–91 (9th

27   Cir. 2010) (“A settlement agreement may preclude a party from bringing a related claim in the

28   future even though the claim was not presented and might not have been presentable in the class

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  3
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 8 of 24


 1   action, but only where the released claim is based on the identical factual predicate as that

 2   underlying the claims in the settled class action.”).

 3           In short, the Settlement is fair and reasonable and represents an outstanding result for the

 4   Class. The Class Representative therefore respectfully requests that the Court grant preliminary

 5   approval so that claimants can begin to reap the benefits of this significant resolution.

 6                                    II.     RELEVANT BACKGROUND

 7           History of the Litigation

 8           The initial complaint in this Action was filed on August 13, 2019 and alleged violations of

 9   Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) against

10   Defendants Granite Construction Incorporated, James Roberts (former Chief Executive Officer),

11   and Jigisha Desai (former Chief Financial Officer). (ECF No. 1.) On November 26, 2019, the

12   Court appointed St. Louis as lead plaintiff and directed St. Louis to issue a Request for Proposal

13   seeking counsel to represent St. Louis and the Class. (ECF No. 55.) On January 16, 2020, the

14   Court entered an order approving of St. Louis’s proposed counsel, Bleichmar, Fonti & Auld LLP

15   (“BFA”), as lead counsel. (ECF No. 63.) On January 21, 2021, St. Louis was appointed as the

16   Class Representative and BFA was appointed as Class Counsel. (ECF No. 127.)

17           Upon its appointment as Lead Plaintiff, St. Louis, through Class Counsel, immediately

18   commenced an extensive investigation into Granite’s alleged misconduct. The investigation

19   included, among other things, interviews with over a dozen confidential witnesses and a

20   comprehensive analysis of publicly available information such as court filings, SEC filings, news

21   articles, analyst reports, and historic stock price data. In addition, St. Louis, through counsel,

22   utilized freedom of information act laws to issue requests for information and documents to the

23   various state authorities with jurisdiction over the construction projects at issue in the case.

24           St. Louis’s pre-discovery investigation culminated in the Amended Class Action

25   Complaint for Violations of the Federal Securities Laws (“Amended Complaint”), filed on

26   February 20, 2020. (ECF No. 69.) The Amended Complaint alleges violations of Sections 10(b)

27   and 20(a) of the Securities Exchange Act of 1934, and Rule 10b-5 thereunder, against Defendants

28   Granite, Roberts and Desai, and also former Chief Financial Officer Laurel Krzeminski

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  4
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 9 of 24


 1   (“Krzeminski”) who was added as a defendant. The Amended Complaint also enlarged the

 2   purported class period from between October 26, 2018 and August 1, 2019 to between April 30,

 3   2018 and October 24, 2019.

 4           The Amended Complaint also added significant new details concerning the factual issues

 5   involved in the case, the reasons Defendants’ alleged misstatements were false, Defendants’

 6   scienter, and for the first time alleged that the case was an accounting fraud. In sum, the Amended

 7   Complaint was the first to allege that, while publicly reporting strong financial performance,

 8   Defendants improperly reported revenue from several of Granite’s largest construction projects in

 9   violation of Generally Accepted Accounting Principles and that they received or were otherwise

10   personally aware of information indicating that Granite’s financial statements were false. The

11   Amended Complaint further alleges that these alleged misstatements caused the price of Granite

12   common stock to be inflated during the Class Period and to decline when the alleged truth emerged

13   through corrective disclosures on July 29, 2019, August 2, 2019 and October 25, 2019, resulting

14   in financial losses to those who purchased the stock at the inflated price. A little more than a week

15   after St. Louis filed the Amended Complaint, Granite announced that the Audit Committee of its

16   Board of Directors had commenced an investigation into the same accounting issues first alleged

17   in the Amended Complaint.

18           Following briefing on Defendants’ motion to dismiss the Amended Complaint, the Court,

19   on May 20, 2020, upheld the vast majority of the Class Representative’s claims. (ECF No. 98.)

20   Specifically, the Court upheld the Class Representative’s Section 10(b) and Rule 10b-5 claims and

21   the Section 20(a) claims against Defendants Roberts; against Defendant Krzeminski for statements

22   made before July 8, 2019; and against Defendant Desai for statements made after July 8, 2019.

23   The Court denied only the Section 20(a) claims against Defendant Krzeminski for statements that

24   were made after July 8, 2019 (after she departed Granite) and against Defendant Desai for

25   statements that were made before July 8, 2019 (before she became CFO). (Id.) Defendants filed

26   their answer on June 3, 2020, which denied all claims alleged in the Amended Complaint and

27   asserted specific defenses thereto. (ECF No. 101.)

28

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  5
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 10 of 24


 1           Upon denial of Defendants’ motion to dismiss the Amended Complaint, the discovery stay

 2   under the Private Securities Litigation Reform Act of 1995 (“PSLRA”) was lifted. St. Louis,

 3   through Class Counsel, engaged in extensive discovery against Defendants. Class Counsel

 4   propounded a total of 92 individual document requests on Defendants pursuant to Fed. R. Civ. P.

 5   34, and 10 interrogatories pursuant to Fed. R. Civ. P. 33. The parties engaged in dozens of meet-

 6   and-confers concerning the scope and manner of productions, resolved numerous discovery issues,

 7   and litigated one discovery dispute concerning documents related to an investigation by Granite’s

 8   Audit Committee that related to the litigation. In addition, St. Louis served third party document

 9   subpoenas pursuant to Fed. R. Civ. P. 45 on Granite’s external auditor, PricewaterhouseCoopers

10   LLP, and certain of Granite’s construction joint ventures. In total, Class Counsel received and

11   analyzed nearly 2 million pages of documents from Granite and the third parties. Class Counsel

12   also deposed three current or former Granite employees, including one Rule 30(b)(6) deposition.

13   At the time of the Settlement, Class Counsel had scheduled, assigned teams to prepare, and was

14   preparing to take 12 additional fact witness depositions within six weeks, including a further

15   30(b)(6) deposition.

16           On January 21, 2021, the Court certified the Class as alleged in the Amended Complaint,

17   which included all persons or entities who purchased or acquired Granite common stock from

18   April 30, 2018 through October 24, 2019, inclusive. (ECF No. 127.) Shortly thereafter, on

19   February 22, 2021, Granite filed a Form 10-K with the Securities and Exchange Commission that

20   restated its financial statements and related disclosures for the years ended December 31, 2018 and

21   2017 as well as for the first three quarters of the year ended December 31, 2019 and for each of

22   the quarters in the year ended December 31, 2018. In addition, Granite restated selected financial

23   data for the years ended 2016 and 2015. (See ECF No. 139-1 (Granite’s Restatement).)

24           On March 18, 2021, St. Louis entered into a stipulation with the Defendants to expand the

25   Class Period to extend back to February 17, 2017. (ECF No. 146). On March 27, 2021, after a

26   hearing and further submissions in response to questions from the Court, the Court approved the

27   expanded Class Period, which, as currently certified, is defined as follows:

28                    All persons and entities who purchased or otherwise acquired
                      Granite Construction Incorporated (“Granite”) common stock
      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  6
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 11 of 24

                      during the period of February 17, 2017 through October 24, 2019,
 1                    inclusive (the “Class Period”) and were damaged thereby.
 2
     (ECF No. 159.)
 3
             Class Representative also filed a motion for partial summary judgment on March 10, 2021.
 4
     (ECF Nos. 138 & 139.) The motion sought judgment against Defendant Granite as to the
 5
     Section 10(b) elements of materiality, falsity and scienter with respect to certain alleged
 6
     misstatements in the Company’s restated financial statements.
 7
             At the time of the Settlement, the parties were less than two months away from the close
 8
     of fact discovery and the deadline for expert reports, both of which were scheduled for May 28,
 9
     2021. (ECF No. 93, at ¶¶ 4, 5.) In light of these deadlines, the Class Representative had a well-
10
     developed factual record and had begun to prepare expert reports on all key issues.
11
             The Parties’ Mediation Efforts
12
             On March 11, 2021, following certification of the Class, the parties engaged in a settlement
13
     conference with Judge Spero via Zoom videoconference. (ECF No. 140.) Prior to the conference,
14
     the parties exchanged briefs and exhibits with one another and Judge Spero, and also submitted
15
     additional confidential briefing to Judge Spero. The parties had informal preliminary discussions
16
     with Judge Spero and exchanged an initial demand and offer per Judge Spero’s Superseding Notice
17
     of Settlement Conference and Order Setting Settlement Conference. (ECF No. 133.) At the
18
     conference, the parties engaged in good faith, arms-length negotiations supervised by Judge Spero,
19
     but did not agree on a resolution. Mark Lawson, St. Louis’s Executive Director, attended the
20
     entirety of the conference. (Lawson Decl. ¶ 2.) It was after this conference that the parties sought
21
     permission to expand the Class Period.
22
             On March 24, 2021, the parties participated in a second settlement conference overseen by
23
     Judge Spero via Zoom videoconference. (ECF No. 152.) Prior to this conference, the parties again
24
     had separate conversations with Judge Spero, who remained apprised of the developments in the
25
     case and the strengths and weaknesses of the parties’ respective positions. Once more, the parties
26
     engaged in good-faith, arms-length negotiations, but did not agree on a resolution. Mr. Lawson
27
     was in attendance for the entirety of the second conference as well. (Lawson Decl. ¶ 2.)
28

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  7
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 12 of 24


 1              On April 8, 2021, the parties engaged in a third and final settlement conference with Judge

 2   Spero via Zoom videoconference. (ECF No. 168.) This was an extended conference that lasted

 3   well into the night – and into the next morning for participants located on the East Coast. After

 4   11 hours of continuous, hard-fought negotiations, Judge Spero presented a mediator’s proposal to

 5   resolve the matter. Mr. Lawson again attended the entirety of the conference. Mr. Lawson, in

 6   consultation with Class Counsel and with authority from the Class Representative, accepted the

 7   proposal, as did the Defendants. (Lawson Decl. ¶¶ 2, 3.)

 8              The Proposed Settlement

 9              The terms of the proposed Settlement are set forth in the parties’ Stipulation. In short, the

10   Class Members will receive a settlement amount of $129 million in cash (the “Settlement

11   Amount”), to be paid by Granite and the Defendants’ director and officer liability insurers within

12   20 days after entry of an order granting preliminary approval of the Settlement. (Stipulation ¶ 2.1.)

13              In exchange for payment of the Settlement Amount, the Class Representative and the Class

14   will release Defendants and their Related Parties (as defined in the Stipulation at ¶ 1.24) from the

15   following Released Claims:

16                       Any and all claims, rights, causes of action, liabilities, actions, suits,
                         damages, or demands (including unknown claims) of any kind
17                       whatsoever, that the Class Representative or any Class Member has
                         that relate in any way to the purchase, acquisition, holding, sale, or
18                       disposition of Granite common stock by Class Members during the
                         period between February 17, 2017 and October 24, 2019, inclusive,
19                       and either: (a) arise out of or are based upon or related to the facts
                         alleged or the claims or allegations set forth in the Action; or (b)
20                       relate in any way to any alleged violation of the Securities Act of
                         1933, the Securities Exchange Act of 1934, or any other state,
21                       federal or foreign jurisdiction’s securities or other laws, any alleged
                         misstatement, omission or disclosure (including in financial
22                       statements) or other alleged securities-related wrongdoing or
                         misconduct by the Released Defendants.3 Without limiting the
23                       foregoing, “Released Claims” includes all claims against the
                         Released Defendants alleged in Nasseri v. Granite Construction,
24                       Inc., et al., Superior Court of the State of California, Santa Cruz
                         County Case No. 19CV03208. “Released Claims” does not include
25                       shareholder derivative claims against the Released Defendants
                         alleged in English v. Roberts, et al., No. 5:20-cv-03116-WHA (N.D.
26

27
     3
28    Nearly identical language was included in the releases approved by this Court in Luna v. Marvell,
     No. 15-cv-5447, ECF No. 217-1 (December 19, 2017) and In re Lendingclub Sec. Litig., No. 16-
     cv-2627, ECF No. 343 (March 16, 2018).
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                     8
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 13 of 24

                      Cal.). Notwithstanding the foregoing, “Released Claims” does not
 1                    include claims relating to the enforcement of the Settlement
 2
     (Stipulation ¶ 1.25.)
 3
             As explicitly noted in both the Stipulation and the Notice, this release includes all claims
 4
     under the Securities Act of 1933 that have been pled and are currently being litigated against the
 5
     Released Defendants in the case pending in the Superior Court of the State of California, Santa
 6
     Cruz County, Nasseri v. Granite Construction, Inc., et al., Case No. 19CV03208. The claims in
 7
     Nasseri are based on the same identical facts as those alleged here (i.e., Granite’s misstatements
 8
     in its financial statements due to the improper accounting of costs and revenues related to the large
 9
     projects/heavy civil operating groups). See Hesse, 598 F.3d at 590–91 (“A settlement agreement
10
     may preclude a party from bringing a related claim in the future even though the claim was not
11
     presented and might not have been presentable in the class action, but only where the released
12
     claim is based on the identical factual predicate as that underlying the claims in the settled class
13
     action.”). The operative complaint in Nasseri attached and requested that the Superior Court take
14
     judicial notice of Class Representative’s Amended Complaint. Indeed, the first complaint filed in
15
     Nasseri was dismissed and only after Nasseri attached the Class Representative’s Amended
16
     Complaint did the Superior Court partially sustain demurrers to the Nasseri complaint.
17
             The members of the purported class in Nasseri (no class certification motion is pending
18
     and defendants have not been served with discovery) are members of the Class here because they
19
     acquired Granite stock in the June 2018 merger between Granite and the Layne Christensen
20
     Company (the “June 2018 Merger”), which occurred during the Class Period of February 17, 2017
21
     through October 24, 2019. More specifically, as explained in the Notice, the Nasseri litigation
22
     was brought on behalf of a purported class consisting of all persons and/or entities who acquired
23
     Granite common stock in the June 2018 Merger, and who were damaged thereby. Accordingly,
24
     all of the persons and/or entities who acquired common stock as part of the June 2018 Merger are,
25
     and have always been, members of the Class here, which includes all persons and entities who
26
     purchased or otherwise acquired Granite stock during the period of February 17, 2017, through
27
     October 24, 2019 and who were damaged thereby. They thus have Exchange Act claims (for any
28
     purchases or acquisitions between February 17, 2017 and October 24, 2019) and claims under the
      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                  9
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 14 of 24


 1   Securities Act (for acquisitions specifically in the June 2018 Merger). Accordingly, the Nasseri

 2   claims are not unpled claims, or unrelated to this Litigation, but are instead claims that the Class

 3   members need to resolve one way or another.4

 4              The Settlement Fund (which includes the Settlement Amount plus any interest earned

 5   thereon) will be distributed fairly and equitably to Class Members who submit a valid Proof of

 6   Claim pursuant to the Plan of Allocation as set forth in the attached Notice. The Plan of Allocation

 7   is discussed more fully below. (See infra Sec. III.F.) But in short, and as explained in the attached

 8   Notice, the Plan of Allocation will compensate claimants as follows: claimants who have claims

 9   under the Exchange Act of 1934 will receive a pro rata share of their damages; claimants who

10   have claims under both the Exchange Act of 1934 and Securities Act of 1933 and who held their

11   shares through at least one of the corrective disclosure dates will receive their pro rata share of

12   damages plus a premium to acknowledge the stronger nature of the Securities Act claims; and

13   claimants who did not hold their shares through at least one of the corrective disclosures (and who

14   likely would not have any recoverable losses) will receive a discounted pro rata share of their

15   Securities Act statutory damages in recognition that the claims belonging to these persons and/or

16   entities face significant exposure to negative causation arguments.

17              The Proposed Settlement Schedule

18              The Class Representative respectfully proposes the following schedule for the remainder

19   of Settlement-related events through the claims deadline:

20
                Deadline to mail Notices and                       10 business days after entry of the
21              Proofs of Claim (the “Notice                       Preliminary Approval Order
22              Date”)
                Deadline to publish Summary Notice                 10 calendar days after the
23              in The Wall Street Journal and                     Notice Date
                Investor’s Business Daily and to be
24              transmitted over PR Newswire
                Deadline to file motions in support for            35 calendar days prior to the
25
                final approval of Settlement, Plan of              Settlement Hearing
26              Allocation, and any application(s) for
                attorneys’ fees and expenses
27              Deadline to submit request for                     21 calendar days prior to the
28   4
      Contemporaneously with this filing, Class Counsel will serve counsel for the plaintiffs in the
     Nasseri case with copies of this Motion and all supporting papers via email.
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                    10
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 15 of 24


                 exclusion or objection to Settlement,             Settlement Hearing
 1               Plan of Allocation, and/or attorneys’
 2               fees and expenses
                 Deadline to file replies in support of            14 calendar days prior to the
 3               Settlement, Plan of Allocation, and/or            Settlement Hearing
                 attorneys’ fees and expenses; deadline
 4               to file proof of Notice
                 Settlement Hearing                                At the Court’s convenience, but no
 5
                                                                   fewer than 110 calendar days after
 6                                                                 entry of the Preliminary Approval
                                                                   Order
 7               Deadline to submit Proof of Claim                 90 calendar days after the Notice
                                                                   Date (postmarked or electronically
 8                                                                 submitted)
 9               The parties have agreed to the foregoing proposed schedule which is modelled after and
10   consistent with the schedule approved by this Court in In re Lendingclub Sec. Litig., No. 16-cv-
11   2627-WHA, 2018 WL 1367336, at *2 (N.D. Cal. March 16, 2018) (Alsup, J.).5
12        III.     THE PROPOSED SETTLEMENT MERITS PRELIMINARY APPROVAL
13               Applicable Legal Standards
14               “The Ninth Circuit maintains a ‘strong judicial policy’ that favors the settlement of class
15   actions.” Hart v. Colvin, No. 15-CV-00623-JST, 2016 WL 6611002, at *4 (N.D. Cal. Nov. 9,
16   2016) (quoting Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992)). In the context of
17   a class settlement, the Court must determine whether the settlement is “fundamentally fair,
18   adequate and reasonable” under Rule 23(e). Staton, 327 F.3d at 959. “The initial decision to
19   approve or reject a settlement proposal is committed to the sound discretion of the trial judge.”
20   Hart, 2016 WL 6611002, at *4 (quoting Seattle, 955 F.2d at 1276). “Preliminary approval is
21   appropriate if the proposed settlement appears to be the product of serious, informed, non-collusive
22   negotiations, has no obvious deficiencies, does not improperly grant preferential treatment to class
23   representatives or segments of the class, and falls within the range of possible approval.” In re
24   Lendingclub Sec. Litig., 2018 WL 1367336, at *2 (internal quotation omitted). The proposed
25   Settlement satisfies these standards.
26
     5
27     In light of the request to approve a Notice Plan for the settlement, the Class Representative has
     separately requested that the court vacate the already approved schedule for issuing notice to the
28   Class concerning class certification. (See ECF Nos. 174 (request to vacate) and 127 & 159
     (approval of the class notice).) Pursuant to that schedule, the notice has not yet been issued and is
     not scheduled to be issued until May 7, 2021.
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                    11
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 16 of 24


             The Settlement is the Product of Serious, Arms-Length Negotiations Supervised by
 1           Magistrate Judge Spero.
 2           There is an initial presumption that a proposed settlement is fair and reasonable when it is
 3   the “product of arms-length negotiations.” In re Portal Software, Inc. Sec. Litig., No. C-03-5138
 4   VRW, 2007 WL 1991529, at *6 (N.D. Cal. June 30, 2007). Courts have recognized that “[t]he
 5   assistance of an experienced mediator in the settlement process confirms that the settlement is non-
 6   collusive.” Satchell v. Fed. Express Corp., No. 03-cv-2659, 2007 WL 1114010, at *4 (N.D. Cal.
 7   Apr. 13, 2007). That is certainly the case here.
 8           The Settlement was reached after nearly 20 hours of arms-length negotiations mediated by
 9   Judge Spero. Judge Spero played an active role through three separate mediation sessions, which
10   included a final session on April 8, 2021 that lasted nearly 11 hours. Judge Spero had the benefit
11   of briefs and exhibits submitted by both sides. In addition, Judge Spero was provided with further
12   information and analysis concerning the factual and legal issues in the litigation and engaged in
13   numerous discussions with both sides concerning the merits of the case, potential damages, and
14   material terms of any resolution. In fact, the Settlement was only reached as a result of Judge
15   Spero’s mediator’s proposal and thus there can be no question that the settlement is the product of
16   serious, informed, non-collusive negotiations. Lendingclub, 2018 WL 1367336, at *4 (“Another
17   factor weighing in favor of preliminary approval is that the proposed settlement agreement came
18   about as a result of extensive mediation efforts supervised by Chief Magistrate Judge Joseph
19   Spero[.]”).
20           The Settlement was Informed and Reached Only After Extensive Investigation and
             Discovery
21
             Settlements are presumptively fair if reached after relevant discovery has taken place. See
22
     Linney v. Cellular Alaska P’ship, No. C-96-3008 DLJ, 1997 WL 450064, at *5 (N.D. Cal. July 18,
23
     1997) (“The involvement of experienced class action counsel and the fact that the settlement
24
     agreement was reached in arms-length negotiations, after relevant discovery had taken place create
25
     a presumption that the agreement is fair.”), aff’d, 151 F.3d 1234 (9th Cir. 1998). And in this case,
26
     Class Counsel heeded the Court’s specific instruction that “[c]lass counsel owe a fiduciary duty to
27
     the class to develop the facts well enough to negotiate a good settlement,” and that adequate due
28
     diligence “requires the representative and his or her counsel to investigate the actual strengths and
      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 12
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 17 of 24


 1   weaknesses of the case, including determining the best-case dollar amount of claim relief.” (ECF

 2   No. 50, at 2, 6.) That is exactly what has happened here.

 3           As noted, upon its selection as Lead Plaintiff, St. Louis undertook an extensive

 4   investigation prior to filing an Amended Complaint. After successfully defeating the Defendants’

 5   motion to dismiss, St. Louis immediately engaged in nearly a year of extensive discovery that

 6   included 2 million pages of documents and three depositions (with preparations underway for a

 7   dozen more). St. Louis also had the benefit of Granite’s February 22, 2021 restatement, which

 8   provided further factual support for the Class’s allegations, as well as the Granite Audit

 9   Committee’s more than 230-page presentation to the SEC summarizing its investigation

10   concerning the restatement. Based on all the facts and circumstances that St. Louis developed, it

11   made a motion for partial summary judgment. St. Louis also engaged an accounting expert to

12   support the accounting violation allegations and a damages expert to assess loss causation and

13   amount of recoverable damages.

14           It was only after these efforts, when the Class Representative could make a measured and

15   well-informed assessment of the strength and weaknesses of the case, that it engaged in settlement

16   negotiations. Indeed, the Settlement was not reached until less than two months before the close

17   of fact discovery and the deadline for opening expert reports, further underscoring the advance

18   state of the litigation at the time the Settlement was reached. There can be little doubt that the

19   Class Representative made a well-informed decision.

20           The Settlement is Substantively Fair

21           The Settlement Amount of $129 million represents a significant benefit to the Class. The

22   Settlement Amount represents approximately 21-30% of the estimated range of recoverable

23   damages of $424 million to $620 million. Either way, the percentage of recovery far exceeds – by

24   nearly 400% – the average 5.4% recovery in cases alleging claims under the Exchange Act of 1934

25   and the Securities Act of 1933 between 2011 and 2021. See Cornerstone Research, Securities

26   Class Action Settlements, 2020 Review and Analysis, at 7 (“Cornerstone Report”) (available at

27

28

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 13
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 18 of 24


 1   https://www.cornerstone.com/Publications/Reports/Securities-Class-Action-Settlements-2020-

 2   Review-and-Analysis.pdf).6

 3              The settlement also exceeds or compares very favorably to recent securities class action

 4   settlements in this District and before this Court. See, e.g., Lendingclub, 2018 WL 1367336, at *2

 5   (preliminarily approving settlement of approximately 17%) (Alsup J.); Thomas v. Magnachip

 6   Semiconductor Corp., No. 14-CV-01160-JST, 2016 WL 3879193, at *2 (N.D. Cal. July 18, 2016)

 7   (approving settlement representing 15% of plaintiff’s likely recovery at trial) (Tigar, J.); In re

 8   Zynga Inc. Sec. Litig., No. 12-CV-04007-JSC, 2015 WL 6471171, at *11 (N.D. Cal. Oct. 27, 2015)

 9   (approving settlement representing approximately 14% of estimated damages) (Corley, J.); In re

10   Diamond Foods, Inc., No. C 11-05386 WHA, 2013 WL 5400539, at *1 (N.D. Cal. Sept. 26, 2013)

11   (approving settlement consisting of $11 million in cash and stock valued at $85.1 million at the

12   time of settlement where total estimated damages were $430 million – or approximately 22%).

13   Indeed, the Settlement is one of only three securities class action settlements in this District in the

14   last ten years to exceed $125 million.7

15              The Settlement Amount also provides a substantial benefit in light of the risks of continued

16   litigation, which the Class Representative weighed when considering Judge Spero’s settlement

17   proposal. These risks include but are not limited to the risk that Granite and/or its insurers would

18   be unable to satisfy a higher amount at the time of a final judgment after trial; the risk that Granite’s

19   insurance coverage would be denied; the risk of significant additional litigation costs and expenses

20   through the end of fact discovery, expert discovery, and trial – and the added uncertainty and costs

21   associated with any prolonged appeal process; and the risk, no matter how strong the Class

22   Representative believes the Class’s claims to be on the merits, of an adverse jury verdict. This

23   latter concern is particularly acute with respect to the element of scienter, which, given that the

24   restatement here revolves around false and misleading forecasts, may be vulnerable to arguments

25   that the Class’s proof of intent falls short of the standard imposed by Omnicare, Inc. v. Laborers

26
     6
27     For cases alleging claims under Section 10(b) of the Exchange Act only, the average recovery is
     even lower, 4.6%. Cornerstone Report, at 7.
     7
28     The other two being Hefler v. Wells Fargo & Co., No. 3:16-cv-05479 (Tigar, J.), which settled
     in 2018 for $480 million, and In re Charles Schwab Corp. Sec. Litig., No. 3:08-cv-01510 (Alsup,
     J.), which settled in 2011 for $235 million.
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                    14
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 19 of 24


 1   District Council Constr. Indus. Pension Fund, 575 U.S. 175, 194 (2015). Taken together, the

 2   Class Representative, in consultation with Class Counsel, weighed the benefits of the recovery of

 3   the Settlement Amount against the risks of continued litigation, and rightly concluded that the

 4   Settlement was fair and reasonable to the Class.

 5           The Proposed Plan of Allocation is Fair, Reasonable, and Adequate

 6           While the Plan of Allocation is considered separately from the fairness of the Settlement,

 7   it is nevertheless governed by the same legal standards: the plan must be fair, reasonable, and

 8   adequate. See Vataj v. Johnson, et al., No. 19-CV-06996-HSG, 2021 WL 1550478, at *10 (N.D.

 9   Cal. Apr. 20, 2021). “A settlement in a securities class action case can be reasonable if it fairly

10   treats class members by awarding a pro rata share to every Authorized Claimant, but also sensibly

11   makes interclass distinctions based upon, inter alia, the relative strengths and weaknesses of class

12   members’ individual claims and the timing of purchases of the securities at issue.” Vinh Nguyen

13   v. Radient Pharms. Corp., No. 11-cv-00406, 2014 WL 1802293, at *5 (C.D. Cal. May 6, 2014)

14   (quotation omitted). “[C]ourts recognize that an allocation formula need only have a reasonable,

15   rational basis, particularly if recommended by experienced and competent counsel.” Id. at *5. The

16   Proposed Plan of Allocation satisfies this standard.

17           As explained more fully in the Notice, the Plan of Allocation contemplates distributing pro

18   rata shares of the Net Settlement Fund (which constitutes the Settlement Fund less fees and

19   expenses) to eligible claimants who submit a valid Proof of Claim based on when they acquired

20   Granite stock and whether and when they sold the stock. To be eligible, claimants must submit a

21   Proof of Claim that is postmarked or electronically submitted by no later than 90 calendar days

22   after the date on which the Notices are distributed.

23           The Plan of Allocation also fairly and transparently allocates the Net Settlement Fund to

24   Class Members based on whether they have Securities Exchange Act of 1934 claims or Securities

25   Act of 1933 claims, and based on the relative strength of such claims. The Plan of Allocation does

26   not grant preferential treatment to class representatives.

27           Class Members who did not purchase in the June 2018 Merger, and thus have only

28   Exchange Act claims, will receive a pro rata share of the eligible out of pocket damages.

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 15
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 20 of 24


 1           For those Class Members who acquired common stock in the June 2018 Merger and who

 2   held such stock through at least one of the corrective disclosures, the Plan of Allocation provides

 3   a substantial premium in recognition that such Class Members may have claims under both the

 4   Securities Exchange Act of 1934 and the Securities Act of 1933. Specifically, the recognized loss

 5   on such shares will reflect a substantial premium of approximately 60% over the recognized loss

 6   as calculated under the Exchange Act. This recognizes that the Securities Act of 1933 claims

 7   require less proof than the Securities Exchange Act of 1934 claims and damages are set by statutory

 8   formula, subject to the negative causation defense. The premium reflects the 60% difference

 9   between the average rate of recovery for Exchange Act claims (4.6%) and Securities Act claims

10   (7.4%) in all securities class actions from 2011 to 2020. (Cornerstone Report, at 7.)

11           There may also be some potential Class Members who acquired Granite stock in the June

12   2018 merger but who sold their stock before the first alleged corrective disclosure on June 29,

13   2019. These potential Class Members face well-settled legal challenges that they cannot prove

14   they have Exchange Act claims and the Plan of Allocation does not allocate any damages to them

15   for such Exchange Act claims. In addition, their potential Securities Act of 1933 claims face

16   significant risks, in particular the statutory negative causation defense that any loss such claimants

17   may have suffered was not attributable to Defendants’ alleged misstatements but to other sources.

18   Defendants’ argument would be that because these potential Class Members did not hold the stock

19   at the time of the corrective disclosures (i.e., when the alleged misstatement came to light) their

20   losses, if any, were caused by factors other than Defendants’ alleged misstatements. For these

21   claimants, in light of the significant risks their Securities Act of 1933 claims face, the Plan of

22   Allocation provides a 90% discounted recovery.

23           If, after the initial distribution of the Net Settlement Fund, there is any balance remaining

24   in the Net Settlement Fund, Class Counsel will, if feasible, reallocate such balance among eligible

25   claimants in an equitable and economic fashion. Thereafter, any balance below $5,000 will be

26   donated to Community Housing Partnership, a nonprofit organization in San Francisco, California,

27   that provides housing, job training and other services to the homeless community, or to another

28   501(c)(3) non-profit organization unaffiliated with Class Counsel and approved by the Court.

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 16
                  Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 21 of 24


 1              The Class Representative believes that this Plan of Allocation, which reflects input from

 2   the Class Representative’s damages expert, is fair and reasonable under the circumstances. It

 3   provides compensation based on when and whether claimants purchased or sold Granite stock and

 4   reflects recognition of the strengths and weaknesses of the Class Members’ individual claims.

 5   Radient Pharms. Corp., 2014 WL 1802293, at *5.

 6              The Proposed Notice Plan Satisfies Rule 23(e), Due Process, and the PSLRA

 7              The Class Representative also seeks approval of the form and substance of the proposed

 8   Notice, Proof of Claim, and Summary Notice attached as Exhibits A1 through A3 to the

 9   Stipulation, as well as the manner and timing of notifying the Class of the Settlement. To satisfy

10   due process, Rule 23, and the PSLRA, notice to class members must describe “the terms of the

11   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

12   forward and be heard.” Lane v. Facebook, Inc., 696 F.3d 811, 826 (9th Cir. 2012). This means

13   that “[t]he Court must ensure that the parties’ notice plan provides for ‘the best notice that is

14   practicable under the circumstances, including individual notice to all members who can be

15   identified through reasonable effort’ and that the notice itself explains in easily understood

16   language the nature of the action, definition of the class, class claims, issues and defenses, ability

17   to appear through individual counsel, procedure to request exclusion, and the binding nature of the

18   class judgment.” Ching v. Siemens Indus., Inc., No. C 11-4838 MEJ, 2013 WL 6200190, at *6

19   (N.D. Cal. Nov. 27, 2013) (quoting Fed. R. Civ. P. 23(c)(2)(B)). The Notice Plan and Notice

20   satisfy these requirements.

21              The proposed Notice Plan is similar in all material respects to the notice plan approved by

22   the Court in the Order Regarding Dissemination of Class Notice (“Class Notice Plan”) on February

23   5, 2021. (ECF Nos. 135 & 159.) Specifically, notice will be delivered to potential class members

24   in two ways: (i) direct, first-class mailing of the long-form Notice to Class Members identified in

25   the Transfer List already provided by Granite pursuant to the Class Notice Plan8 and to those who

26   can otherwise be reasonably identified and located; and (ii) publication of the Summary Notice in

27
     8
28     Paragraph 5 of the Class Notice Plan required that Granite produce to the Notice Administrator
     a list, in electronic form, of the names and addresses of all persons who purchased or otherwise
     acquired Granite common stock at any time during the Class Period. (ECF No. 135, ¶ 5.)
         CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                             3:19-CV-04744-WHA
                                                                    17
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 22 of 24


 1   The Wall Street Journal and Investor’s Business Daily and transmission over PR Newswire.

 2   (Mahn Decl. ¶¶ 5-13.) To further identify potential beneficial purchasers who executed their

 3   transactions through a brokerage house or other nominee, the Claims Administrator will distribute

 4   the Notice to the 1,400 nominees listed in its proprietary nominee database as well as submit the

 5   Notice to the Depository Trust Company – which provides clearing and settlement services to

 6   financial institutions – for publication on its website, which is accessible to its members. (Mahn

 7   Decl. ¶¶ 8, 9.) In addition, a settlement website (www.GraniteSecuritiesLitigation.com) will be

 8   established and will have details concerning the Settlement and links to pertinent documents.

 9   (Mahn Decl. ¶ 15.) Information and documents about the Settlement will also be posted to Class

10   Counsel’s website (www.bfalaw.com). This Notice Plan constitutes best practices under the

11   circumstances. See, e.g., In re HP Sec. Litig., No. 3:12-cv-05980-CRB, 2015 WL 4477936, at *2

12   (N.D. Cal. July 20, 2015) (finding the procedures for notice, including mailing individual notice

13   and publication notice satisfy Rule 23, the PSLRA, and constitute the best notice practicable).

14           The substance of the Notice also satisfies due process and Rule 23. The Notice provides

15   sufficient information in plain, easy to understand language about the nature of the claims and

16   defenses, the status of the litigation, the terms of the Settlement, the estimated percentage and

17   dollar amount of attorneys’ fees and expenses, the Plan of Allocation, the right of class members

18   to object, opt out, and/or appear through individual counsel, the scope and impact of the releases,

19   and the binding nature of the judgment. See Siemens Indus., Inc., 2013 WL 6200190, at *6.

20           The proposed Claims Administrator for issuing Notice and processing claims is Epiq Class

21   Action and Claims Solutions, Inc. Epiq was previously approved by the Court to serve as the

22   Notice Administrator in connection with the Class Notice Plan. (ECF No. 135.) Epiq has served

23   as claims administrator in thousands of class action settlements, including complex securities

24   settlements such as the $6.19 billion WorldCom securities settlement, which involved 14 separate

25   settlements, four separate pools of settlement funds, over 40 eligible securities, and notice

26   materials to roughly five million people on three separate occurrences. (Mahn Decl. ¶ 3.) Epiq

27   was selected by Class Counsel to serve as both Notice and Claims Administrator following a

28   competitive bidding process during which three firms submitted proposals. Epiq was chosen based

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 18
               Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 23 of 24


 1   on an assessment of their offered rates (which were the lowest of the submitted bids) in

 2   combination with their experience and proven track record. Epiq currently estimates that expenses

 3   related to the Claims Administration process will not exceed $550,000. (Mahn Decl. ¶ 16.)

 4           Attorneys’ Fees, Litigation Expenses, and Administration Expenses

 5           As explained in the Notice, Class Counsel will, prior to the Settlement Hearing, request

 6   that the Court award attorneys’ fees according to the terms of the retainer agreement between the

 7   Class Representative and Class Counsel, and Class Counsel’s bid in response to the Class

 8   Representative’s Request for Proposals, which was previously submitted to the Court under seal.

 9   (See ECF No. 60-2.) These attorney’s fees are estimated to be no more than 18% of the Settlement

10   Amount, or $23,220,000. Class Counsel further estimates that litigation expenses will not exceed

11   $950,000 and, as noted above, expenses related to the notice and claims process will not exceed

12   $550,000. The Class Representative will not seek an incentive award or any other special

13   compensation related to its role as Class Representative aside from its pro rata share of the Net

14   Settlement Fund. (Lawson Decl. ¶ 4.)

15                                             IV.      CONCLUSION

16           For the foregoing reasons, the Class Representative respectfully requests that the Court,

17           (i)      Grant preliminary approval of the proposed $129 million Settlement on the terms

18                    and conditions set forth in the Stipulation;

19           (ii)     Enter the Preliminary Approval Order (attached to the Stipulation as Exhibit A);

20           (iii)    Approve the Proposed Settlement Schedule (see supra Sec. II.D);

21           (iv)     Approve the form and substance of the proposed Notice, Proof of Claim, and

22                    Summary Notice attached as Exhibits A1 through A3 to the Stipulation, as well as

23                    the manner and timing of notifying the Class of the Settlement (the “Notice Plan”)

24                    and the selection of Epiq Class Action and Claims Solutions, Inc. as Claims

25                    Administrator; and

26           (v)      Schedule a Settlement Hearing to determine whether the Settlement and Plan of

27                    Allocation should be finally approved, and whether applications for attorneys’ fees

28                    and expenses should be approved.

      CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                          3:19-CV-04744-WHA
                                                                 19
              Case 3:19-cv-04744-WHA Document 176 Filed 04/30/21 Page 24 of 24


 1

 2   Dated: April 30, 2021                                     Respectfully submitted,
                                                               By: /s/ Peter E. Borkon
 3
                                                               BLEICHMAR FONTI & AULD LLP
 4                                                             Peter E. Borkon (Bar No. 212596)
                                                               pborkon@bfalaw.com
 5                                                             555 12th Street, Suite 1600
                                                               Oakland, California 94607
 6                                                             Tel.: (415) 445-4003
                                                               Fax: (415) 445-4020
 7

 8                                                                    – and –

 9                                                             Javier Bleichmar (pro hac vice)
                                                               jbleichmar@bfalaw.com
10                                                             Joseph A. Fonti (pro hac vice)
11                                                             jfonti@bfalaw.com
                                                               George N. Bauer (pro hac vice)
12                                                             gbauer@bfalaw.com
                                                               7 Times Square, 27th Floor
13                                                             New York, New York 10036
                                                               Tel: (212) 789-1340
14                                                             Fax: (212) 205-3960
15
                                                               Counsel for Class Representative
16                                                             the Police Retirement System of St. Louis
                                                               and Class Counsel
17

18

19

20

21

22

23

24

25

26

27

28

     CLASS REPRESENTATIVE’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT – CASE NO.
                                                         3:19-CV-04744-WHA
                                                                20
